          Case 1:20-cv-11977-LTS Document 22 Filed 03/23/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                              )
ROBERT GELIGA,                                )
                                              )
        Petitioner,                           )
                                              )
v.                                            )       Civil No. 20-11977-LTS
                                              )
STEPHAN KENNEDY,                              )
                                              )
        Respondent.                           )
                                              )

     ORDER ON MOTION TO HOLD HABEAS PETITION IN ABEYANCE (DOC. NO. 21)

                                          March 23, 2021

SOROKIN, J.

        Last fall, Robert Geliga filed a timely pro se petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254. Doc. No. 1. The petition advances two claims, both of which arise from

the trial court’s allegedly erroneous instructions to the jury with respect to the “deadly weapon”

element of the assault-and-battery charge of which Geliga was convicted. Id. at 5, 7. In

December 2020, the respondent answered the petition, Doc. No. 12, and the Court set a briefing

schedule, Doc. No. 15. That schedule was later extended at Geliga’s request. Doc. No. 18.

Now, Geliga asks the Court to stay this action and hold his petition in abeyance to permit him “to

present the unexhausted claims to a State Court in the first instance.” Doc. No. 21 at 1. That

request is DENIED.

        Geliga’s motion—which is accompanied by a short discussion of the standard governing

the stay-and-abeyance procedure he seeks to invoke, id. at 3-5, and an affidavit by Geliga in

support of his request, Doc. No. 21-1—does not identify the “unexhausted claims” he wishes to

present to the Massachusetts courts. The two claims identified in his petition, at least to some
          Case 1:20-cv-11977-LTS Document 22 Filed 03/23/21 Page 2 of 3




extent, appear to be legally and factually related to those he exhausted through counsel on his

direct appeal in state court. See Doc. No. 12-1 at 16-31, 79-88 (challenging the same jury

instructions and asserting they resulted in violations of Geliga’s federal and state constitutional

rights); id. at 77-78 (analyzing and rejecting the challenge). Though the respondent raises

exhaustion among several potential affirmative defenses in his answer, Doc. No. 12 at 6, he has

not moved for dismissal of the petition on that basis. To the extent the claims identified in the

petition are meant to encompass more than the claims Geliga exhausted in his direct appeal,

nothing in the record supports a finding of good cause for Geliga’s failure to exhaust such

aspects of his claims.

       If Geliga’s motion and the supporting documents refer to claims beyond the two

identified in his petition, he has not established that such claims justify a stay. See Doc. No. 21

at 1 (referencing without elaboration “Prosecutorial Misconduct,” a “violation of Brady,” and

“ineffective assistance of counsel”); Doc. No. 21-1 at 2 (referencing a discovery violation related

to information from a confidential informant, and summarily stating Geliga “has also received

evidence of a Sixth Amendment . . . Violation”). Geliga has neither sought leave to amend his

petition to add such claims nor specifically identified the claims and the factual basis for them

such that the Court can assess their potential merit. And, he has not made any showing sufficient

to support a finding of good cause for his failure to exhaust in state court (or present to this

Court) such claims before now. In these circumstances, the stay-and-abeyance procedure Geliga

asks the Court to permit is inappropriate. See Rhines v. Weber, 544 U.S. 269, 277 (2005);

DeLong v. Dickhaut, 715 F.3d 382, 387 (1st Cir. 2013).

       For the foregoing reasons, Geliga’s motion (Doc. No. 21) is DENIED. The existing

briefing schedule, as previously extended, remains in effect. Geliga’s merits brief in support of



                                                  2
          Case 1:20-cv-11977-LTS Document 22 Filed 03/23/21 Page 3 of 3




the claims identified in his petition is due April 22, 2021. The respondent’s merits brief

opposing those claims is due sixty days after service of Geliga’s brief.

                                                     SO ORDERED.


                                                      /s/ Leo T. Sorokin
                                                     United States District Judge




                                                 3
